Citation Nr: 0017845	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-29 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for 
patellofemoral syndrome, with tendonitis, of the left knee.

2.  Entitlement to a compensable evaluation for 
patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to March 
1997.

This appeal arose from an August 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office, which granted service connection for 
bilateral patellofemoral syndrome, which was assigned a 0 
percent evaluation, effective March 2, 1997.  In March 1998, 
the veteran testified at a personal hearing at the RO.  In 
April 1998, the hearing officer issued a decision which 
increased the disability evaluation assigned to the left knee 
disability to 10 percent and which confirmed and continued 
the noncompensable evaluation assigned to the right knee 
disorder.  In August 1999, the Board of Veterans' Appeals 
(Board) remanded the issues for further development.  In 
November 1999, the RO issued a rating action which proposed 
to reduce the evaluation assigned to the left knee disorder 
to 0 percent.  A March 2000 supplemental statement of the 
case informed the veteran and his representative of the 
decision to promulgate the proposed reduction in the 
evaluation assigned to the left knee disorder.


FINDINGS OF FACT

Whether the veteran is entitled to increased evaluations for 
his knee disabilities depends on his range of motion and the 
degree to which his functional abilities are limited by pain.  
The evidence of record does not resolve these issues.



CONCLUSION OF LAW

The veteran's claims for increased evaluations must be 
denied.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.655(a) & (b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1999).

In the instant case, the veteran has requested that greater 
disability evaluations be assigned to his service-connected 
knee disorders.  He was last examined by VA in July 1997; 
because this examination did not refer to the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (which held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45), it was found that there was no 
clear, current picture of the degree of severity of his 
disabilities.

The case was remanded by the Board in August 1999 so that an 
orthopedic examination could be performed.  The veteran was 
sent correspondence concerning the scheduling of the 
requested VA examination at his address of record; however, 
this correspondence was returned, marked "undelivered."  A 
November 1999 report of contact indicated that the claims 
folder was reviewed in order to determine if there was a more 
recent address of record, but no other address was found.  
The Biloxi VA Medical Center had the same address for the 
veteran as the RO.  A search was made on the internet for a 
more recent address, but the only one found was the same one 
already of record.  An attempt was then made to reach the 
veteran by phone; a recording stated that "the number you 
have reached is not in service for incoming calls."  The 
phone company was contacted but they had no other number for 
the veteran.  Since the master record indicated that the 
veteran's benefits were being recouped due to receipt of 
severance pay, there was no Direct Deposit information that 
could be used to ascertain his whereabouts.

Initially, it is noted that an additional examination is 
absolutely necessary in this case in order to determine the 
current nature and degree of severity of the service-
connected knee disabilities.  This information is needed in 
order to determine entitlement to the benefit sought.  
Unfortunately, the RO has been unable to locate the veteran.  
He has failed to provide either a current address or phone 
number.  The RO documented its numerous attempts to find the 
veteran.  It is the veteran's burden to keep VA apprised of 
his whereabouts.  If he does not do so, "...there is no burden 
on the part of VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Therefore, it 
is concluded that the RO has made every effort to obtain the 
requested information; their inability to obtain this 
information has been solely the result of the veteran's 
failure to cooperate by providing a current address.  Under 
the circumstances, 38 C.F.R. § 3.655(b) directs that the 
claims for evaluations in excess of those assigned to the 
knee disabilities will be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations.



ORDER

Evaluations in excess of those currently assigned to the 
service-connected bilateral knee disorders are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

